DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 06/02/2020, 10/19/2021 and 12/14/2021 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Renzi et al. (WO 2004/09002 A1 cited in IDS) in view of Ota et al. (US 2007/0197756 A1) and Vetro (WO 2017/077359 A1). 

Regarding claims 1-8, Renzi et al. disclose a composition which can undergo radicalic polymerization into organic glass comprising 1) a product obtained from the transesterification of diallyl carbonate (A) with a blend of one or more linear or branched aliphatic diols (B) containing three to ten carbon atoms in a molecule, with a linear or branched aliphatic polyol (C) containing from four to twenty carbon atoms and from there to six hydroxyl groups in the molecule  and 2) one or more comonomers (i.e. (meth)acrylate compound) of the acrylic or methacrylic type (see Abstract). The product can be a complex mix which contains allyl carbonates of (B) and (C) in monomeric and oligomeric form, as well as mixed oligomeric allyl carbonates of (B) and (C) (see pages 11-12, lines 21-7). The amount of 2) is 0 to 30 wt% with respect to total weight of mixture of components 1) and 2) (see Abstract). Accordingly, the amount of 1) is 70 to 100 wt%. The product reads on the allyl carbonate compound (A) and the comonomer reads on (meth)acrylate compound (B). 
Renzi et al. disclose the composition can comprise UV absorbers, benzotriazoles, i.e. compound (C) (see page 14, lines 11-21). The composition comprises a mixture of polymerization initiators, i.e. (D) such as di(4-t-butyl-cyclohexyl)peroxy decarbonate and 1,1-di(t-butyl peroxy)cyclohexane (see Abstract, page 13, lines 1-6, lines 10-15 and lines 20-25). Given that di(4-t-butyl-cyclohexyl)peroxy decarbonate is identical to radical polymerization initiator (D1) utilized in the present invention, di(4-t-butyl-cyclohexyl)peroxy dicarbonate has a radical residual ratio after 5 hours at 50 C of 20% or more and less than 100% and a radical residual ratio after 5 hours at 70 C of 0% or more and less than 30% (see paragraph 0154 of published application). Given that 1,1-di(t-butyl peroxy)cyclohexane is identical to radical polymerization initiator (D2) utilized in the present invention, 1,1-di(t-butyl peroxy)cyclohexane has a radical residual ratio after 5 hours at 70 C of 30% or more and less than 98% (see paragraph 0158 of published application).
Renzi et al. disclose the composition is transformed into organic glass which is particularly useful in production of ophthalmic lenses, sun glasses, protective shields, display windows, substrates for optical disks, display panels, etc. that read on molded product and an optical material comprising the molded product (see pages 14-15, lines 22-10 and page 17, lines 3-13). The ophthalmic lens read on a plastic lens comprising the molded product. A molded product is obtained by polymerizing and curing the composition for an optical material (see page 17, lines 3-24). Accordingly, Renzi et al. disclose a polymerizable composition for an optical material.
Renzi et al. do not explicitly disclose the product is an allyl carbonate compound (A) including two or more allyloxycarbonyl groups represented by General Formula (1). Given that the product is obtained from the transesterification of diallyl carbonate with diols and polyols which are identical to that presently claimed, the product is an allyl carbonate compound (A) including two or more allyloxycarbonyl groups represented by General Formula (1). The diols can be diethylene glycol (see page 9, 11-12). Accordingly, the product after transesterification of allyl carbonate with diethylene glycol will be diethylene glycol bis(allyl carbonate). 
Renzi et al. do not disclose the comonomer is methacrylate compound (B) including two or more (meth)acryl groups which is represented by General Formula (2). Renzi et al. do not disclose dyes, i.e. compound (C) as presently claimed. 
Ota discloses a curable composition used for producing an optical member (see Abstract). The curable composition comprises a radically polymerizable monomer such as a high hardness monomer (see paragraph 0028). The high hardness monomer has an effect of increasing a solvent resistance, a hardness and a heat resistance of the cured product (see paragraph 0032). The high hardness monomer can be represented by the general formula (5) (see paragraph 0050 and 0033). An example of high hardness monomer presented by the general formula (5) include triethylene glycol dimethacrylate (see paragraph 0050). The high hardness monomer represented by general formula (5) is identical to (meth)acrylate compound (B) represented by General Formula (2) and General Formula (2-1). Further, triethylene glycol dimethacrylate is identical to (meth)acrylate compound (B) (General Formula 2-1 in which p is 3) utilized in the present invention (see paragraph 0230 of published application).
In light of motivation for using high hardness monomer disclosed by Ota et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use high hardness monomer of Ota et al. as the (meth)acrylate compound (B) (comonomer) in Renzi et al. in order to increasing a solvent resistance, a hardness and a heat resistance of the cured product, and thereby arrive at the claimed invention.
Renzi et al. in view of Ota et al. do not disclose dyes, i.e. compound (C) as presently claimed.
Vetro discloses UV absorber are incorporated in optical articles in order to reduce or prevent UV light from reaching the retina (in particular in ophthalmic lens materials), but also to protect the substrate material itself, thus preventing it from weathering and becoming brittle and/or yellow (see page 15, lines 33-36). The UV absorber can be a benzotriazole compound such as 2-(2-hydroxyphenyl)-benzotriazoles such as 2-(2’-hydroxy-5’-t-octylphenyl) benzotriazole (see page 16, lines 20-22). Given that 2-(2’-hydroxy-5’-t-octylphenyl) benzotriazole is identical to compound (C) represented by General Formula (3) utilized in the present invention, 2-(2’-hydroxy-5’-t-octylphenyl) benzotriazole is compound (C) represented by General Formula (3) (see paragraph 0106 of published application).
In light of motivation for using 2-(2’-hydroxy-5’-t-octylphenyl) benzotriazole disclosed by Vetro as described above, it therefore would have been obvious to one of ordinary skill in the art to use 2-(2’-hydroxy-5’-t-octylphenyl) benzotriazole as the benzotriazole in Renzi et al. in view of Ota et al. in order to reduce or prevent UV light from reaching the retina (in particular in ophthalmic lens materials), but also to protect the substrate material itself, thus preventing it from weathering and becoming brittle and/or yellow, and thereby arrive at the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Renzi et al. (WO 2004/09002 A1 cited in IDS) in view of Ota et al. (US 2007/0197756 A1) and Vetro (WO 2017/077359 A1) as applied to claim 6 above, further in view of Kawaguchi et al. (WO 2017/047742 A1). It is noted that when utilizing Kawaguchi et al., the disclosures of the reference are based on US 2018/0341043 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Kawaguchi et al. are found in US ‘043.

Regarding claim 9, Renzi et al. in view of Ota et al. and Vetro disclose the molded product as set forth above. Renzi et al. in view of Ota et al. and Vetro do not disclose a plastic polarizing lens as set forth above.
Kawaguchi et al. disclose a plastic polarized lens comprising a polarizing film and a substrate layer including a molded product obtained by curing a polymerizable composition for an optical material formed on at least one surface of the polarizing film (see paragraph 0208). The polymerizable composition comprises a polymerizable monomer having a (meth)acrylic group (compound B) and benzotriazole (compound C) (see paragraphs 0045, 0047, 0040).
Therefore, as taught by Kawaguchi et al., it would have been obvious to one of ordinary skill in the art to prepare a plastic polarizing lens comprising a polarizing film and a base material layer formed over at least one surface of the polarizing film, wherein the base material layer comprises the molded product of Renzi et al. in view of Ota et al. and Vetro, and thereby arrive at the claimed invention.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamura et al. (US 2012/0188503 A1) disclose an eyeglass lens made of allyl diglycol carbonate resin obtained by using diethylene glycol bisallyl carbonate (compound A) as a lens material, mixing a coloring agent such as tetraazaporphyrin compound represented by Chemical formula 1 (compound C represented by General Formula (5)) and mixing a peroxyester type peroxide or peroxyketal type peroxide as polymerization initiator (compound D) and polymerizing, defoaming, and curing the lens material (see Abstract and paragraph 0042).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787